DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LIGHT GUIDE STRUCTURE WITH LIGHT INJECTING SURFACE WITH SIDE SECTIONS
Claim Objections
Claim 5 objected to because of the following informalities: “the jagged protrusions provide with sloped light injection surface” is grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stefanov et al., US 2006/0164855 A1.
Regarding claim 1, Stefanov discloses “A light guide structure (10, Fig. 1) configured in a lighting device of a mobile vehicle (¶ [0020]),
comprising: a light injecting surface (11, Fig. 1) and a light emitting surface (12, Fig. 1) ;
wherein the light injecting surface comprises a middle section (23, Fig. 1) and two side sections (31 and 41, Fig. 1, also portions of 63 and 83 Fig. 1)
deployed respectively at opposite ends of the middle section (seen in Fig. 1);
wherein at least a portion of the side sections forms a light guiding area (claim 16, the light is guided by the structures).”
Regarding claim 3, Stefanov discloses the invention of claim 1, as cited above, and further discloses “the guiding area has a plurality of jagged protrusions (seen in Fig. 1, 33 and 43 have jagged protrusions).”
Regarding claim 4, Stefanov discloses the invention of claim 3, as cited above, and further discloses “an extending direction of the jagged protrusions is vertical to a light injecting direction of the lighting device (seen in Fig. 1, the jagged protrusions of 33 and 43 are vertical).”
Regarding claim 5, Stefanov discloses the invention of claim 3, as cited above, and further discloses “the jagged protrusions provide with sloped light injecting surface (seen in Fig. 1, the surfaces 33 and 34 are sloping).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefanov in view of Godbillon et al., US 2012/0224385 A1.
Regarding claim 2, Stefanov discloses the invention of claim 1, as cited above, except “the guiding area has a plurality of light guiding microstructures arrayed in a matrix.” Stefanov does disclose that the surface elements 67 and 87 can be surface sections of ellipsoids, paraboloids (¶ [0025).
Godbillon discloses a vehicle lighting device with guiding structures such as prisms, notches, cylinders and an array of toroids in a matrix (51, Fig. 13).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to use a matrix array of microstructures, such as taught by Godbillon, in the light guiding area, as taught by Stefanov. One of ordinary skill in the art would have been motivated to use a matrix array of microstructures for selecting an appropriate orientation means for guiding the light (Godbillon, ¶ [0018]) in order to meet the specific lighting needs of a given application such as output pattern.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ebner, US 10024521 B2 discloses a light guide with a light injection surface with center section and side sections with patterned structure
Hu, US 2015/0036380 A1 discloses a light guide with a light injection surface with center section and side sections with patterned structure
Urtiga et al., US 8696173 B2 discloses a light guide with a light injection surface with center section and side sections with patterned structure
Zwak et al., US 8434892 B2 discloses a light guide with a light injection surface with center section and side sections with patterned structure
Ye, US 2009/0015753 A1 discloses a light guide with a light injection surface with center section and side sections with patterned structure
Jenkins et al., US 6097549 discloses a light guide with a light injection surface with center section and side sections with patterned structure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
/ELMITO BREVAL/Primary Examiner, Art Unit 2875